PER CURIAM
Petitioner appeals from a denial of his petition for post-conviction relief. We affirm.
Petitioner pled guilty to first degree robbery and was sentenced as a dangerous offender. ORS 161.725. At the post-conviction hearing he alleged that, before entry of his guilty plea, his trial counsel had failed to advise him about, and he was otherwise unaware of, the dangerous offender statute. Accordingly, he argues that he was denied adequate assistance of counsel and his guilty plea was not voluntarily made.
Defendants who plead guilty and are sentenced under the dangerous offender statute must be advised of that statute before entry of their pleas. Here, the post-conviction court found that petitioner “understood that the dangerous offender sentence could be imposed.” That finding is supported by evidence of discussions that took place before entry of the plea. Therefore, the post-conviction court correctly concluded that petitioner was not denied adequate assistance of counsel and was not entitled to post-conviction relief.
Affirmed.